Citation Nr: 0829694	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  07-15 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the right thigh.  

2.  Entitlement to an increased rating greater than 10 
percent for residuals of a shell fragment wound of the left 
upper arm.  

3.  Entitlement to an increased rating greater than 20 
percent for residuals of a shell fragment wound of the left 
anterior chest.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from March 1943 to December 
1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
compensable rating for the residuals of a shell fragment 
wound (SFW) of the right thigh, and increased ratings greater 
than 10 percent for residuals of a SFW of the left arm and 
greater than 20 percent for residuals of a SFW of the left 
anterior chest. 

The issue of an increased rating for the residuals of SFW of 
the left anterior chest is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's SFW of the right thigh was simple without 
debridement, prolonged infection, or residual functional 
deficit upon discharge from service.   There is some loss of 
underlying tissue but no retained fragments.  There is no 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  The veteran's scar is deep and affects a 9 square 
centimeter area.  

2.  The veteran's SFW of the left upper arm caused a 
laceration and a scar that is 11 centimeters long and 0.4 
centimeters deep along the surface of the triceps with loss 
of underlying tissue but without nerve or tendon damage.  
There were no retained foreign bodies, debridement, or 
prolonged infection but the wound was slow to heal and 
required secondary closure. There is no loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
shell fragment wound of the right thigh have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 
5313, 4.118, Diagnostic Codes 7801-7805 (2007). 

2.  The criteria for an increased rating greater than 10 
percent for residuals of a shell fragment wound of the left 
upper arm have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 
Diagnostic Code 5306, 4.118, Diagnostic Codes 7801-7805  
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For increased-compensation claims, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

In correspondence in June 2006, the RO provided a notice that 
did not satisfy the requirements outlined in Vazquez-Flores.  
A notice error is presumed prejudicial to the claimant unless 
it is demonstrated that (1) any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d. 881, 889-891 (Fed. Cir. 2007).  

To the extent that there is a notice error in this case, the 
presumption of prejudice is overcome.  In written statements 
to VA, the veteran has reported the symptoms he experiences 
and the effect they have on him.  Moreover, based on the 
notice that was provided to him by way of the rating 
decision, the VCAA letter, and the Statement of the Case 
(SOC), the veteran is reasonably expected to understand what 
is required to substantiate the claims.  The SOC informed him 
of the applicable diagnostic criteria and the VCAA letter 
informed him of the various types of evidence that could be 
submitted in support of his claims.  As a result, the 
essential fairness of the adjudication has not been 
compromised.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained. VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a U.S. Army infantryman in the European 
Theater of Operations.  He contends that the residuals of his 
wounds are more severe than are contemplated in the current 
ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

The residuals of the veteran's shell fragment wound warrant 
consideration under diagnostic codes for muscle injury and 
for scars.   

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions. 38 C.F.R.
§ 4.55(a).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

The applicable regulation provides that under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56(d).

A slight disability of muscles is defined as a simple wound 
of muscle without debridement or infection.  Service medical 
records will show a superficial wound with brief treatment 
and return to duty healing with good functional results and 
no cardinal signs or symptoms of muscle disability.  There 
will be minimal scaring and no evidence of fascial defect, 
atrophy, or impaired tonus.  Also, no impairment of function 
or retained metallic fragments retained will be present.  38 
C.F.R. 
§ 4.56(d)(1).

A moderate disability of muscles is defined as a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings will 
include entrance and (if present) exit scars, some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is defined as a 
through and through or deep penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service department records 
should show hospitalization for a prolonged period for 
treatment of wound.  Objective findings will include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups along with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles is defined as a through and 
through or deep penetrating wound due to high-velocity 
missile, or large, or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring. Objective 
findings will include ragged, depressed and adherent scars; 
loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; and severe impairment on tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side. 38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of 
severe muscle disability: (a) x-ray evidence of minute 
multiple scattered foreign bodies; (b) adhesion of the scar; 
(c) diminished muscle excitability on electrodiagnostic 
tests; (d) visible or measurable atrophy; (e) adaptive 
contraction of an opposing group of muscles; (f) atrophy of 
muscle groups not in the track of the missile; or (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56(d)(4).  Finally, 
an open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a).

Diagnostic Codes for scars other than on the head, face, or 
neck provide compensable ratings for scars that are deep or 
cause limited motion if the scar area exceeds 39 square 
centimeters.  A deep scar is one associated with underlying 
tissue damage.  A compensable rating is warranted if a scar 
is superficial and does not limit motion if the scar area is 
929 square centimeters or greater.  A superficial scar is one 
not associated with underlying tissue damage.  A compensable 
rating is also warranted for superficial scars that are 
unstable or painful on examination.  Other scars may be rated 
on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2007).  

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Service medical records show that the veteran sustained a 
penetrating, moderate SFW on the medial aspect of the right 
thigh, upper one-third lateral aspect of the left arm, and 
anterior aspect of the left chest.  The thigh and chest 
wounds were penetrating with no exit wounds.  The arm wound 
was a laceration.  The chest wound was explored and there was 
no penetration of the pleural cavity and no rib fractures.  
There were no clinical observations or treatment for a 
collapsed lung.  The chest wound was debrided and closed and 
prophylactic medication was administered for infection.  One 
week after the injury, a foreign body was removed from the 
right thigh and secondary closures were performed on the 
laceration of the arm.  Retained foreign bodies were noted in 
the chest area.  The veteran was evacuated from the theater 
of operations and was released from a hospital in December 
1944 with limited duty because of residuals of the chest 
wound.  In a December 1945 discharge physical examination, a 
military physician noted that the veteran had well healed 
scars of the left arm and chest and right thigh.  A VA 
examiner in March 1947 noted that the veteran was right 
handed.   

Right Thigh

In April 2006, the veteran stated that his right thigh wound 
had caused considerable problems over the years with pain and 
a tendency to "give-way" causing falls on several 
occasions.  The veteran did not report the use of any support 
devices, mobility limitations, or any other restrictions of 
his employment or daily activities.  

In June 2006, a VA examiner noted that the veteran had a 3 by 
3 centimeter scar on the right distal thigh located three 
inches above the knee.  There was underlying tissue loss (3 x 
3 x 1 cm.)but no elevation of the scar above the surrounding 
skin.  The scar was smooth with no inflexibility or 
induration.  There was no tenderness to palpation or 
adherence to the underlying tissue.  There was no skin 
ulceration or breakdown over the scar.  The examiner noted no 
loss of function but made no clinical measurements of leg or 
knee mobility.  A color photograph was associated with the 
claims file.  

In March 2007, the same VA examiner noted that the 
penetrating wound was associated with muscle group XIII for 
functions of extension of the hip and flexion of the knee.  A 
noncompensable rating is warranted if the injury is slight.  
A 10 percent rating is warranted if the injury is moderate, a 
30 percent rating if moderately severe, and a 40 percent 
rating if severe.  38 C.F.R. § 4.73, Diagnostic Code 5313.  

The examiner noted no limitation of motion of the right knee, 
loss of muscle strength, or any functional difference 
compared to the left knee.  He noted no crepitation, 
grinding, or instability of the knee joint.  An X-ray of the 
right femur showed no boney abnormalities, gross deformities, 
or retained foreign bodies.  The examiner stated that the 
residuals of the wound did not affect the veteran's ability 
to accomplish daily activities, but he did not comment on 
occupational limitations.  The examiner again noted the same 
clinical findings for the right thigh scar.   

The Board concludes that the residuals of a SFW to muscle 
group XIII of the right thigh do not warrant a compensable 
rating at any time during the period covered by this appeal 
because the residuals of the wound are shown by the evidence 
to be slight.  Service medical records showed that the wound 
was simple without debridement or infection.  The veteran did 
experience prolonged hospitalization and additional 
limitation of duty, but the discharge examination showed no 
functional lower leg deficits.  There is some loss of 
underlying tissue but no retained fragments.  Although the 
veteran reported pain, instability, and falls as a result of 
the injury, the examiner in 2007 noted no weakness, 
limitation of motion, impairment of coordination, or 
uncertainty of movement and found no pathology to explain the 
veteran's pain and instability.  A higher rating for a 
moderate disability is not warranted because the injury was 
not through and through with debridement and prolonged 
infection.  Furthermore, there is no loss of power or 
function.  The Board acknowledges that penetration was to a 
depth requiring a surgical procedure to remove the fragment 
and that there was some loss of tissue.  However, the Board 
finds that most factors, particularly those related to 
function, indicate that a characterization of slight best 
represents the veteran's overall level of disability.  
Moderate disability is not shown as the veteran did not have 
prolonged infection nor does he currently have objectively 
shown loss of power or lowered threshold of fatigue when 
compared to the sound side.  

The Board also concludes that a compensable rating is not 
warranted for the scar for the entire period covered by this 
appeal.  The scar is stable, not painful on examination, and 
not adherent to the underlying tissue.  The examiner noted 
that there was a loss of underlying tissue, and thus the scar 
is classified as deep.  However, the scar affects an area of 
9 square centimeters, less than the minimum 39 square 
centimeters required for a higher rating.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left Arm

In April 2006, the veteran stated that he was experiencing 
numbness in his left arm.  The veteran did not report any 
limitations on employment or daily activities.  

In June 2006, a VA examiner noted that the SFW of the left 
arm affected muscle group VI involving the triceps and 
functional extension of the elbow.  However, the RO has 
evaluated the disability under the provisions of Diagnostic 
Code 5308, concerning the function of Muscle Group VIII, 
Muscles arising mainly from external condyle of the humerus: 
Extensors of carpus, fingers, and thumb; supinator, which 
control the extension of the wrist, fingers, and thumb.  
However, a VA examiner recently stated that the Muscle Group 
implicated in the service injury is actually Muscle Group VI, 
Extensor muscles of the elbow: (1) Triceps; (2) anconeus, 
which control the function of elbow extension (the long head 
of the triceps is the stabilizer of shoulder joint).  Based 
on the information provided by the examiner following a 
review of the claims folder and examination of the veteran, 
the Board finds that the applicable Code in this case is Code 
5306.  A noncompensable rating is warranted for the non-
dominant arm if the injury is slight. A 10 percent rating is 
warranted if the injury is moderate, a 20 percent rating if 
the injury is moderately severe, and a 30 percent rating if 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5306.  

The examiner noted that there was muscle injury and loss of 
deep fascia along the superior triceps.  He further noted 
that there was no separate entrance and exit wound, nerve, 
tendon, or bone damage, or loss of range of motion.  He noted 
that muscle function was normal in terms of comfort, 
endurance, and strength sufficient for daily activities.  He 
did not comment on the impact on the veteran's occupational 
capacity.  

The examiner noted that the veteran had a scar on the 
posterior left upper arm just inferior to the deltoid and 
over the superior triceps.  The scar was 0.8 by 12 
centimeters with a 0.4 centimeter depression.  The scar was 
smooth with no induration or inflexibility.  There was no 
pain on palpation, adherence to the underlying tissue, or 
limitation of motion or function attributed to the scar.  
There was no skin ulceration or breakdown over the scar.  A 
color photograph has been associated with the claims file.  

In March 2007, the same VA examiner again examined the 
veteran and noted no limitation of motion of the shoulder and 
elbow or difference in functional capability from the 
opposite arm.  Muscle strength was five on a scale from one 
to five.  An X-ray of the left humerus showed no bone 
abnormalities or gross deformities.  The examiner stated that 
there was no effect on the veteran's ability to accomplish 
daily activities.  The examiner made no additional clinical 
comments regarding the scar.  

The Board concludes that an increased rating greater than 10 
percent for residuals of a SFW to muscle group VI of the left 
upper arm is not warranted at any time during the period 
covered by this appeal because the evidence shows the 
residuals of the wound are best assessed as moderate.  
Although there was no debridement or prolonged infection, the 
fragment caused a long, deep laceration with loss of 
underlying tissue.  There were no retained foreign bodies but 
hospitalization records showed that the wound was slow to 
heal and required secondary closure.  The resulting scar 
showed a clear track laceration along the surface of the 
muscle group with loss of underlying tissue.  A higher rating 
is not warranted because there is no loss of power, weakness, 
and fatigue, impairment of coordination or uncertainty of 
movement.  Although the veteran stated that he experienced 
numbness, no nerve or tendon damage was noted on examination.  
A separate rating for scarring is not warranted as the scar 
does not exceed 39 square centimeters, is not unstable or 
painful and is not shown to limit function.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for residuals of a shell fragment wound 
of the right thigh is denied. 

An increased rating in excess of 10 percent for residuals of 
a shell fragment wound of the left upper arm is denied.  


REMAND

In the opinion of the Board, additional development of the 
claim for an increased rating for residuals of a shell 
fragment wound to the left anterior chest is necessary. 

In April 2006 and September 2006, the veteran stated that he 
was experiencing shortness of breath and chest pain that he 
attributed to residuals of a shell fragment wound of the 
chest.  Although service medical records showed that the 
fragment did not penetrate the pleural cavity, there is X-ray 
evidence in service and in March 2007 that showed a retained 
metallic foreign body in the area of the left lower lobe of 
the lung.  However, there is also evidence of old 
granulomatous disease and a noncalcified density over a 
thoracic vertebra.  The VA examiner in June 2006 and Mar 2007 
evaluated injury to muscle group II but did not investigate 
or comment on the veteran's respiratory distress.  An 
additional examination is necessary to assess the impact of 
the shell fragment wound and retained foreign body on the 
veteran's pulmonary function.  

As a possible functional respiratory deficit is intertwined 
with other residuals of the SFW of the chest, the Board will 
defer ratings based on muscle group injury and scars pending 
the results of a pulmonary examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the veteran for a VA 
examination of the retained foreign body 
in the left anterior chest and his 
pulmonary function.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
impact, if any, of the residuals of the 
shell fragment wound and retained foreign 
body in the left anterior chest.  Request 
that the examiner provide an opinion 
whether any: (1) shortness of breath, (2) 
pain or discomfort on exertion, 
(3)scattered rales or some limitation of 
excursion of the diaphragm or of lower 
chest expansion, or (4) other respiratory 
deficit is at least as likely as not (50 
percent or greater possibility) related 
to injury caused by the shell fragment 
wound.

2.  Then, readjudicate the claim for an 
increased rating for residuals of a shell 
fragment wound of the left chest.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.
.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


